


EXHIBIT 10.8


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made by and
amongst VOLCANO CORPORATION (the “Company”), having its principal offices at
3721 Valley Center Drive, Suite 500, San Diego, CA 92130 USA, and John Dahldorf
(the “Executive”), effective as of February 12, 2014 and amends and restates the
prior Amended and Restated Employment Agreement between the Company and the
Executive dated February 28, 2008.
WHEREAS, the Company desires to continue to employ the Executive in the position
of Chief Financial Officer for the Company;
WHEREAS, the Executive desires to be employed by the Company as its Chief
Financial Officer; and
WHEREAS, the Company and the Executive desire to amend and restate the terms of
the prior employment agreement to reflect agreed upon changes in the terms of
Executive’s compensation and employment.
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
1.Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:
(a)    “Annual Base Salary” shall mean the Executive’s rate of regular base
annual compensation prior to any reduction under (i) a salary reduction
agreement pursuant to Section 401(k) or Section 125 of the Code or (ii) any plan
or arrangement deferring any base salary.
(b)    “Board” shall mean the Board of Directors of the Company. The Board may
delegate its authority to a committee of the Board (the “Committee”), including
without limitation a remuneration committee, which shall consist of outside
directors as defined under Section 162(m) the Code, and related Treasury
regulations, and “non-employee directors” as defined under Rule 16b-3 under the
Securities Exchange Act of 1934 (the “Exchange Act”). Unless otherwise specified
in the Agreement, the term “Board” shall include any Committee (or
sub-committee) to which the Board’s authority has been delegated to.
(c)    “Cause” any of the following (i) conviction of the Executive by a court
of competent jurisdiction of any felony or a crime involving moral turpitude;
(ii) the Executive’s knowing failure or refusal to follow reasonable
instructions of the Board or reasonable policies,

1.
 
 
 
 
 
 
 
 
 
 
508522 v6/RE

--------------------------------------------------------------------------------




standards and regulations of the Company or its affiliates; (iii) the
Executive’s failure or refusal to faithfully and diligently perform the usual,
customary duties of his employment with the Company or its affiliates; (iv)
unprofessional, unethical, immoral or fraudulent conduct by the Executive; (v)
conduct by the Executive that materially discredits the Company or any affiliate
or is materially detrimental to the reputation, character and standing of the
Company or any affiliate or (vi) the Executive’s material breach of the Patent,
Copyright and Nondisclosure Agreement or his Information and Inventions
Agreement. An event described in (ii) - (vi) above shall not be treated as
“Cause” until after the Executive has been given written notice of such event,
failure or conduct and the Executive fails to cure such event, failure, conduct
or breach, if curable, within thirty (30) days from such written notice. In any
event, the Executive shall not be deemed to have been terminated for Cause
unless the Company shall have given a reasonable opportunity to Executive to
appear before the Board to request reconsideration. Failure of the Company to
meet financial or performance targets or goals shall not be deemed to be a
breach pursuant to subsections (ii) or (iii) above.
(d)    “Change in Control” shall mean the occurrence of one (1) or more of the
following events:
(i)    The date that any Person (other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or a company owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), or more than one
such Person acting as a group (as determined under Treasury Regulations Section
1.409A-3(i)(5)(v)(B)), acquires ownership of the stock of the Company
representing more than thirty-five percent (35%) of the total combined voting
power of the Company’s then-outstanding stock;
(ii)    The date that any Person (other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or a company
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock of the Company), or more than
one such Person acting as a group (as determined under Treasury Regulations
Section 1.409A-3(i)(5)(v)(B)), acquires assets from the Company that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition (with “gross fair market value” determined without regard to any
liabilities associated with such assets);
(iii)    The date that the majority of members of the Board are replaced during
any twelve (12)-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of such
appointment or election.
(iv)    Notwithstanding the foregoing, in no event shall a Change in Control be
deemed to have occurred if, with respect to the Executive, the Executive is part
of a purchasing group which consummates the Change in Control transaction. The
Executive shall be deemed “part of the purchasing group” for purposes of the
preceding sentence if the Executive is an equity participant or has agreed to
become an equity participant in the purchasing company or group (except for (a)
passive ownership of less than five percent (5%) of the voting securities of the
purchasing company; or (b) ownership of equity participation in the purchasing
company or group which is

2.
 
 
 
 
 
 
 
 
 
 
508522 v6/RE

--------------------------------------------------------------------------------




otherwise deemed not to be significant, as determined prior to the Change in
Control by a majority of the non-employee continuing directors of the Board).
(e)    “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, as well as any state law of similar effect.
(f)    “Code” shall mean the Internal Revenue Code of 1986, as amended, and, as
applicable, Treasury Regulations promulgated thereunder.
(g)    “Company” shall mean Volcano Corporation and any successor to its
business and/or assets which assumes (either expressly, by operation of law or
otherwise) and/or agrees to perform this Agreement by operation of law or
otherwise (except in determining, under subsection (d) hereof, whether or not
any Change in Control of the Company has occurred in connection with such
succession).
(h)    “Date of Termination” shall mean with respect to any purported
termination of the Executive’s employment, the effective date of the Executive’s
Separation from Service.
(i)    “Disability” shall mean the Executive’s inability for medical reasons to
perform the essential duties of the Executive’s position for either ninety (90)
consecutive calendar days or one hundred twenty (120) business days in a twelve
month period by reason of any medically determined physical or mental impairment
as determined by a medical doctor selected by written agreement of the Company
and the Executive upon the request of either party by notice to the other.
(j)    “Good Reason” shall mean (i) a material change in the character or scope
of the Executive’s position, duties, Annual Base Salary, responsibilities,
reporting or authority; (ii) the Company’s relocation of its principal place of
business to a location that is greater than fifty (50) miles from the Company’s
principal business location as of the effective date of the Agreement and the
Company requiring the Executive to perform a substantial performance of his
services at such location; (iii) failure of the Company to have any successor
entity assume and perform this Agreement pursuant to Section 7(d); or (iv) the
material breach of the Agreement by the Company or any successor thereto.
(k)    “Patent, Copyright and Nondisclosure Agreement” shall mean the Patent,
Copyright and Nondisclosure Agreement between the Executive and the Company
dated August 20, 2003.
(l)    “Person” shall have the meaning ascribed thereto in Section 3(a)(9) of
the Exchange Act, as modified, applied and used in Sections 13(d) and 14(d)
thereof; provided, however, a Person shall not include (i) the Company or any of
its respective subsidiaries, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
respective subsidiaries (in its capacity as such), or (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities.
(m)    “Release” shall mean a general mutual release of the Company and the
Executive containing a mutual non-disparagement clause in substantially the form
attached hereto

3.
 
 
 
 
 
 
 
 
 
 
508522 v6/RE

--------------------------------------------------------------------------------




as Exhibit A, subject to such modifications as mutually agreed to by the parties
hereto. The Release must be signed by the Executive and become irrevocable and
effective in accordance with its terms not later than sixty (60) days following
the Date of Termination, unless a longer period for execution and effectiveness
is expressly required by applicable law.
(n)    “Separation from Service” shall mean the date after which (i) no further
services are reasonably expected to be performed by the Executive or (ii) the
level of bona fide services that the Executive would perform (whether as an
employee or as an independent contractor) would permanently decrease to no more
than 20% of the average level of bona fide services performed (whether as an
employee or as an independent contractor) over the preceding 36-month period.
The determination of such date shall be made in good faith by the Board based on
the applicable facts and circumstances.
(o)    “Severance Commencement Date” shall mean the date on or following the
Date of Termination and on which the Release becomes effective and irrevocable
in accordance with its terms; provided, however, that if the Date of Termination
occurs within sixty (60) days prior to the end of a calendar year, the Severance
Commencement Date will be the later of (i) the date on which the Release becomes
effective and irrevocable in accordance with its terms, or (ii) the first day of
the calendar year immediately following the Date of Termination.
2.    Term of this Agreement. The term of this Agreement, as amended, shall
commence upon the date of this Agreement set forth above and shall continue
until terminated in accordance with Section 4 (the “Term”).
3.    Duties; Scope of Employment; Compensation and Benefits.
(a)    Position and Duties. The Company shall employ the Executive to the
position of Chief Financial Officer of the Company. During the Term, the
Executive will devote substantially all of the Executive’s business efforts and
time to the Company. The Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Board, provided, however, that
the Executive may engage in the following as long as such activities do not
materially interfere with the Executive’s duties and responsibilities with the
Company: (i) serve on the board of one (1) unaffiliated corporation; (ii) serve
on the boards of trade associations or charitable organizations or otherwise
engage in charitable activities and community affairs; or (iii) manage the
Executive’s personal investments and affairs; provided, however, that Executive
may serve on the Board of more than one unaffiliated corporation subject to the
reasonable prior approval of the Board, which shall not be unreasonably withheld
or delayed.
(b)    Annual Base Salary. The Executive’s Annual Base Salary shall equal Three
Hundred Ninety Thousand Eight Hundred Fourteen Dollars ($390,814). The Annual
Base Salary amount shall be reviewed not less frequently than annually by the
Board and, in the sole discretion of the Board, may be adjusted upward with such
adjustments effective January 1 of the year in which any such adjustment is
approved by the Board. Notwithstanding the preceding sentence, the Executive’s
annual salary may be reduced if such reduction is pro rata among substantially
all of the Company’s senior level executives as a group.

4.
 
 
 
 
 
 
 
 
 
 
508522 v6/RE

--------------------------------------------------------------------------------




(c)    Bonus. The Executive’s target bonus opportunity shall be sixty percent
(60%) of the Executive’s Annual Base Salary (the “Target Bonus”). This target
percentage shall be reviewed not less frequently than annually by the Board and,
in its sole discretion, may be adjusted upward. The Executive’s actual bonus
earned shall be determined based on the Executive’s performance and achievement
of target objectives and such other terms agreed to in good faith by the Company
and the Executive.
(d)    Pension and Welfare Plans. During the Term, the Executive and the
Executive’s dependents, if applicable, shall be entitled to participate in all
incentive, savings and retirement plans, health and welfare benefit plans,
practices, policies and programs (including, without limitation, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs) sponsored by the Company or
its affiliates on the same terms and conditions generally applicable to
executives of the Company generally.
(e)    Equity Plans.
(i)    The Executive shall be entitled to participate in any stock option,
restricted stock, stock appreciation rights, or any other equity compensation
plan or program sponsored by the Company or its affiliates on the same terms and
conditions generally applicable to executives of the Company. Notwithstanding
the foregoing, except as expressly otherwise provided herein, the Executive
shall not be entitled to awards under such plans at any time or in any
particular amount. Any equity interests or rights to purchase equity interests
in the Company held by the Executive and issued pursuant to the Volcano
Corporation 2005 Equity Compensation Plan or any successor plan (the “Equity
Plan”) shall be administered and subject to the terms of the Equity Plan and any
amendments thereto, including, without limitation, the Equity Plan’s provisions
relevant to a Change in Control.
(ii)    With respect to any stock option grants or other forms of exercisable
equity awards that are awarded to Executive on or after the date of this
Agreement, in the event of Executive’s termination of employment for any reason
other than for Cause (as defined below), such equity awards shall, to the extent
vested as of the Date of Termination, remain exercisable until the earlier of:
(i) twelve (12) months following Executive’s Date of Termination, (ii) the
expiration of such awards’ original maximum term, or (iii) termination of such
equity awards under the terms of the Equity Plan in connection with a
dissolution or liquidation of the Company, Corporate Transaction or Change in
Control (as such terms are defined in the Equity Plan).
(f)    Designation as Qualified Performance-Based Compensation. The Company may
determine that any bonus or equity awards issued under Sections 3(c) or 3(e) of
this Agreement (“Awards”) shall be considered “qualified performance-based
compensation” under Section 162(m) of the Code. Any Awards shall be administered
by the Committee in accordance with this Section 3(f).
(g)    Fringe Benefits and Prerequisites. The Executive shall be entitled to
fringe benefits and prerequisites available to executives in accordance with the
plans, practices, programs and policies of the Company from time to time.

5.
 
 
 
 
 
 
 
 
 
 
508522 v6/RE

--------------------------------------------------------------------------------




(h)    Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Executive in accordance with the
applicable policy of the Company and its affiliated companies.
(i)    Paid Time Off. The Executive shall be entitled to accrue such number of
days per year of paid time off in accordance with the general policy of the
Company.
4.    Termination. The Term and Executive’s employment shall terminate upon the
occurrence of any of the following events:
(a)    Termination Without Cause; Resignation for Good Reason; Death;
Disability.
(i)    The Company may remove the Executive at any time without Cause from the
position in which the Executive is employed hereunder upon not less than thirty
(30) days’ prior written notice of termination to the Executive; provided,
however, that, in the event that such notice is given, the Executive shall be
allowed reasonable time away from the office to seek other employment. In
addition, the Executive may initiate termination of employment by resigning
under this Section 4(a) for Good Reason. The Executive shall give the Company
not less than thirty (30) days’ prior written notice of termination of such
resignation for Good Reason.
(ii)    Upon any removal without Cause or resignation for Good Reason described
in Section 4(a)(i) above or in the event of Executive’s death or termination of
employment as a result of Disability (each a “Qualifying Termination”), the
Executive shall be entitled to receive, subject to the effectiveness and
irrevocability of the Release, the following severance benefits:
(1)    The Executive shall receive cash severance (the “Cash Severance”) equal
to the sum of: (a) the greater of (i) two hundred percent (200%) of the sum of
(A) the Annual Base Salary plus (B) the Target Bonus, in each case at the rate
in effect immediately prior to the Date of Termination, or (ii) two hundred
percent (200%) of the sum of (A) the Annual Base Salary at the rate in effect
immediately prior to the Date of Termination, plus (B) the largest amount of
annual cash bonus actually paid to Executive within the two-year period
preceding the date of termination; (b) a pro-rated bonus (the “Pro-Rated Bonus”)
for the year in which the Date of Termination occurs, calculated as the product
of (i) the bonus for that year which is actually earned and would otherwise be
payable to the Executive based upon the level of attainment of the target
objectives and other Target Bonus criteria as provided under Section 3(c) and
(ii) a fraction, the numerator of which is the number of days during which the
Executive was employed by the Company in the year in which the Date of
Termination occurs, and the denominator of which is three hundred sixty five
(365); and (c) two (2) years of non-health insurance premiums, calculated as the
product of (i) the aggregate monthly cost of the premiums the Executive would
pay upon conversion to individual policies of his life and disability insurance
coverage under the Company’s policies, as in effect immediately prior to the
Date of Termination and (ii) twenty-four (24) months,
(2)    If the Executive timely elects continuation health care coverage pursuant
to COBRA for himself and/or his eligible dependents, the Company will pay the

6.
 
 
 
 
 
 
 
 
 
 
508522 v6/RE

--------------------------------------------------------------------------------




applicable COBRA premiums for such coverage for up to twenty-four (24) months,
or such earlier time as the Executive ceases to be eligible for such
continuation coverage; and
(3)    Executive’s outstanding equity awards that are subject to vesting solely
upon the passage of time and Executive’s continued employment with the Company
shall accelerate vesting in accordance with their applicable schedules as if
Executive had remained in employment for an additional twenty-four (24) months
as of the Date of Termination.
(iii)    Any Cash Severance Benefits will be paid to Executive as follows:
(1)    Subject to any delay in payment required by Section 4(d), if the Date of
Termination does not occur immediately prior to, on or within twelve (12) months
after a Change in Control, the Company will pay (1) the Cash Severance, less the
Pro-Rated Bonus, in substantially equal installments on the Company’s regular
payroll schedule and subject to standard deductions and withholdings over the
twenty-four (24) month period immediately following the Date of Termination and
(2) the Pro-Rated Bonus in a lump sum on the date that the Company would
otherwise pay the annual bonus for that year to other executives whose
employment has not terminated (but in no event later than March 15 of the year
following the year in which the annual bonus would have otherwise been earned).
However, no payments of the Cash Severance will be made prior to the Severance
Commencement Date. On the first payroll pay day following the Severance
Commencement Date, the Company will pay the Executive in a lump sum the Cash
Severance the Executive would otherwise have received on or prior to such date
but for the delay in payment related to the effectiveness and irrevocability of
the Release, with the balance of the Cash Severance being paid as originally
scheduled.
(2)    Subject to any delay in payment required by Section 4(d), if the Date of
Termination occurs immediately prior to, on or within twelve (12) months after a
Change in Control, (1) the Cash Severance, less the Pro-Rated Bonus, will be
paid in a single lump sum on the first regular payroll pay day following the
Severance Commencement Date and (2) the Pro-Rated Bonus will be paid in a lump
sum on the date that the Company would otherwise pay the annual bonus for that
year to other executives whose employment has not terminated (but in no event
later than March 15 of the year following the year in which the annual bonus
would have otherwise been earned).
(b)    Qualifying Termination in Connection with a Change in Control. If
Executive’s employment terminates due to a Qualifying Termination that occurs
during the period commencing ninety (90) days prior to the effective date of a
Change in Control and ending twelve (12) months following the effective date a
Change in Control, then subject to Executive’s timely provision of an effective
and irrevocable Release, and effective as of the later of the Severance
Commencement Date or the effective date of the Change in Control, Executive’s
equity awards will accelerate vesting in full; provided, however, that in order
to give effect to the intent of the foregoing provision, to the extent the
Severance Commencement Date is later than the effective date of a Change in
Control where the Executive’s equity award is not assumed, substituted or
continued by the acquiring or surviving entity, the vesting of Executive’s
equity awards will be contingent upon Executive’s timely provision of an
effective and irrevocable Release, but will be deemed to have been effective
immediately prior to the Change in Control. For purposes of determining the
number

7.
 
 
 
 
 
 
 
 
 
 
508522 v6/RE

--------------------------------------------------------------------------------




of shares that will vest pursuant to the foregoing provision with respect to any
performance based vesting equity award that has multiple vesting levels
depending upon the level of performance, vesting acceleration shall occur with
respect to the number of shares subject to the equity award as if the applicable
performance criteria had been attained at a 100% level. In order to give effect
to the intent of the foregoing provision, notwithstanding anything to the
contrary set forth in Executive’s equity award agreements or the Equity Plan
under which such equity award was granted that provides that any then unvested
portion of the equity award will immediately expire upon the Executive’s
termination of service, no unvested portion of the Executive’s equity award
shall generally terminate any earlier than ninety (90) days following any
Qualifying Termination of the Executive’s employment that occurs prior to the
effective date of a Change in Control; provided, however that after giving
effect to the vesting acceleration provisions set forth above, the Executive’s
equity awards shall remain subject to earlier termination in connection with a
Corporate Transaction (as defined in the Equity Plan) in which the Executive’s
equity award is not assumed, substituted or continued by the acquiring or
surviving entity as provided in the Equity Plan or substantially equivalent
provisions applicable to the Executive’s equity award.
(c)    Termination for Cause; Voluntary Resignation Without Good Reason. In the
event that the Executive voluntarily terminates his employment for any reason
other than Good Reason or in the event that Company terminates the Executive for
Cause no further payments shall be due under this Agreement, except that the
Executive shall be entitled to any amounts earned, accrued or owing but not yet
paid under Section 3 above and any benefits accrued or earned under the
Company’s benefit plans and programs or to which Executive is otherwise entitled
under applicable law.
(d)    Compliance with Section 409A of the Code.
(i)    It is intended that each installment of the payments provided for in this
Section 4 is a separate “payment” for purposes of Treasury Regulations Section
1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended that payments of
the amounts set forth in this Section 4 satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treasury Regulation 1.409A-1(b)(4) and 1.409A-1(b)(9)(v).
(ii)    Any provision of this Agreement to the contrary notwithstanding if at
the time of the Executive’s Date of Termination Executive is a "specified
employee," within the meaning of Section 409A of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of his Separation from Service would be considered
nonqualified deferred compensation under Section 409A of the Code, such payment
or benefit shall be paid or provided at the date which is the earlier of (i) six
(6) months and one day after the Date of Termination and (ii) the date of the
Executive’s death (the "Delay Period"). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section 4(d) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or provided to the Executive in a lump-sum,
and any remaining payments and benefits due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein.

8.
 
 
 
 
 
 
 
 
 
 
508522 v6/RE

--------------------------------------------------------------------------------




(iii)    Any reimbursements provided under this Agreement that constitute
deferred compensation within the meaning of Section 409A of the Code shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, without limitation, that (i) in no event shall any fees,
expenses or other amounts eligible to be reimbursed by the Company under this
Agreement be paid later than the last day of the calendar year next following
the calendar year in which the applicable fees, expenses or other amounts were
incurred; (ii) the amount of expenses eligible for reimbursement in any given
calendar year shall not affect the expenses that the Company is obligated to
reimburse in any other calendar year, provided that the foregoing clause (ii)
shall not be violated with regard to expenses reimbursed under any arrangement
covered by Code Section 105(b) solely because such expenses are subject to a
limit related to the period the arrangement is in effect; (iii) the Executive’s
right to have the Company pay or provide such reimbursements may not be
liquidated or exchanged for any other benefit; and (iv) in no event shall the
Company's obligations to make such reimbursements apply later than the
Executive’s remaining lifetime.
5.    Non-Disclosure; Proprietary Information and Inventions, etc. The Executive
agrees to continue to be bound and abide by the Information and Inventions
Agreement. Executive also acknowledges that nothing in this Agreement relieves
the Executive of his obligations under the Patent, Copyright and Nondisclosure
Agreement.
6.    Limitation on Payments; Section 280G. In the event the severance and other
benefits provided for in this Agreement or otherwise payable to Executive
(i) are "parachute payments" within the meaning of Section 280G of the Internal
Revenue Code (the "Code") and (ii) but for this Section 6, would be subject to
the "golden parachute" excise tax imposed by Section 4999 of the Code, then
Executive's severance benefits will be either:
(a)delivered in full, or
(b)    delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to the excise tax under Section 4999 of
the Code,


whichever of (a) or (b), taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, results in the
receipt by Executive on an after-tax basis, of the greatest amount of severance
benefits. If a reduction in the severance and other benefits constituting
"parachute payments" is necessary so that no portion of such severance benefits
is subject to excise tax under Section 4999 of the Code, the reduction shall
occur in the following order: (1) reduction of the cash severance payments;
(2) cancellation of accelerated vesting of equity awards; and (3) reduction of
continued employee benefits. In the event that acceleration of vesting of equity
award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of Executive's equity
awards. Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 6 will be made by the Company’s
independent accounting firm, whose determination will be conclusive and binding
upon Executive and the Company for all purposes.
7.    Miscellaneous.

9.
 
 
 
 
 
 
 
 
 
 
508522 v6/RE

--------------------------------------------------------------------------------




(a)    Legal Costs. The Company shall reimburse the Executive for reasonable
legal fees and expenses incurred if the Executive prevails on any issue which is
the subject of such of a lawsuit or arbitration brought by the Executive or the
Company as a result of any dispute with any party (including, but not limited
to, the Company and/or any affiliate of the Company) regarding the provisions of
this Agreement. Otherwise, the Executive and the Company shall be responsible
for its own legal fees and expenses in connection with such action. The Company
will reimburse the Executive for reasonable legal fees and expenses directly
relating to the negotiation of this Agreement.
(b)    Arbitration. In the event of any dispute under the provisions of this
Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in San Diego,
California in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before a panel of three arbitrators, two of whom shall be selected by the
Company and the Executive, respectively, and the third of whom shall be selected
by the other two arbitrators. Any award entered by the arbitrators shall be
final, binding and nonappealable and judgment may be entered thereon by either
party in accordance with applicable law in any court of competent jurisdiction.
This arbitration provision shall be specifically enforceable. The arbitrators
shall have no authority to modify any provision of this Agreement or to award a
remedy for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement.
(c)    No Mitigation. The Company agrees that, if the Executive’s employment is
terminated during the Term, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to this Agreement. Further, the amount of any
payment or benefit provided for in Section 4 of this Agreement shall not be
reduced by any compensation earned by the Executive as the result of employment
by another employer, by retirement benefits, or offset against any amount
claimed to be owed by the Executive to the Company or any of their respective
subsidiaries. However, the severance benefits provided under this Agreement are
intended to satisfy, to the greatest extent possible, any and all statutory
obligations that may arise out of the Executive’s termination of employment
including, without limitation, the Worker Adjustment and Retraining Notification
Act.
(d)    Successors. In addition to any obligations imposed by law upon any
successor to the Company, the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.
(e)    Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive shall die while any amount would still be payable to the Executive
hereunder (other than amounts which, by their terms, terminate upon the death of
the Executive) if the Executive had continued to live, all such amounts,

10.
 
 
 
 
 
 
 
 
 
 
508522 v6/RE

--------------------------------------------------------------------------------




unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the executors, personal representatives or administrators of
the Executive’s estate.
(f)    Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:
To the Company:
Chairman of the Board of Directors
Volcano Corporation
3721 Valley Center Drive, Suite 500
San Diego, CA 92130
To the Executive:
Mr. John Dahldorf
At the address most recently on file with the Company
With a copy to:
Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121-1909
Attn: Matthew Browne, Esq.
(g)    Amendments. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Company. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
(h)    Entire Agreement. Except as otherwise provided, this Agreement contains
the entire agreement between the parties concerning the subject matter hereof
and supersedes all prior agreements, understandings, discussions, negotiations
and undertakings, whether written or oral, express or implied, between the
parties with respect thereto.
(i)    Applicable Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without regard to the principles of conflict of laws thereof.

11.
 
 
 
 
 
 
 
 
 
 
508522 v6/RE

--------------------------------------------------------------------------------




(j)    Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.
(k)    Withholding. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed.
(l)    Survivorship. The rights and obligations of the Company and the Executive
under this Agreement shall survive the expiration of the Term.
(m)    Mutual Intent. All parties participated in the drafting of the Agreement,
and the language used in this Agreement is the language chosen by the Executive
and the Company to express their mutual intent. The parties agree that in the
event that any language, section, clause, phrase or word used in the Agreement
is determined to be ambiguous, no presumption shall arise against or in favor of
either party and that no rule of strict construction shall be applied against
either party with respect to such ambiguity.
(n)    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
(o)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
VOLCANO CORPORATION


By:   


Name: Ronald A. Matricaria
Title: Chairman of the Board




 
EXECUTIVE


   
John Dahldorf





EXHIBIT A
MUTUAL RELEASE OF CLAIMS
(To be signed on or within 21 days after the employment termination date.)
Pursuant to the terms of the Amended and Restated Employment Agreement (the
“Agreement”) by and amongst VOLCANO CORPORATION (the “Company”), and John
Dahldorf (the “Executive”) effective as of ______________, the Company and the
Executive hereby enter into the following Mutual Release of Claims (the
“Release”):
1.Executive’s Release of Claims:
Executive understands that, on the last date of his employment with the Company,
the Company will pay him any accrued salary and accrued and unused vacation to
which he is entitled by law, regardless of whether he signs this Release, but he
is not entitled to the severance benefits provided in the Agreement unless he
signs and returns this Release to the Company and allows it to become effective.
In exchange for payment of benefits set forth in Section 4 of the Agreement,
Executive hereby generally and completely releases the Company and its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively the “Released Parties”) of and from any and all
claims, liabilities and obligations, both known and unknown, arising out of or
in any way related to events, acts, conduct, or omissions occurring at any time
prior to or at the time that Executive signs this Release (the “Executive
Released Claims”). This general release includes, but is not limited to: (1) all
claims arising out of or in any way related to Executive’s employment with the
Company or the termination of that employment; (2) all claims related to
Executive’s compensation or benefits from the Company, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership or equity
interests in the Company; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing
(including claims based on or arising under the Agreement); (4) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Family and
Medical Leave Act, the California Labor Code (as amended), the California Family
Rights Act, and the California Fair Employment and Housing Act (as amended).
Executive understands that notwithstanding the foregoing, the following are not
included in the Executive Released Claims (the “Executive Excluded Claims”):
(i) any rights or claims for indemnification Executive may have pursuant to any
written indemnification agreement to which he is a party, the charter, bylaws,
or operating agreements of any of the Released Parties, or under applicable law;
(ii) any rights or claims pursuant to any directors and officers liability
insurance policy of which Executive is a direct or indirect beneficiary; (iii)
any rights or claims to compensation or benefits to which Executive has a vested
or non-forfeitable right as of his termination of employment with the Company;
(iii) any rights or claims to enforce any provisions of the Agreement or
(iv) any rights which cannot be waived as a matter of law. In addition,
Executive understands that nothing in this Release prevents him from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, or the California Department of
Fair Employment and Housing, except that Executive acknowledges and agrees that
he shall not recover any monetary benefits in connection with any such claim,
charge or proceeding with regard to any claim released herein. Executive hereby
represents and warrants that, other than the Executive Excluded Claims,
Executive is not aware of any claims he has or might have against any of the
Released Parties that are not included in the Executive Released Claims.
Executive acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the ADEA, and that the consideration
given for the waiver and release in the preceding paragraph is in addition to
anything of value to which he is already entitled. Executive further
acknowledges that he has been advised by this writing that: (1) his waiver and
release do not apply to any rights or claims that may arise after the date he
signs this Release; (2) he should consult with an attorney prior to signing this
Release (although he may choose voluntarily not to do so); (3) he has twenty-one
(21) days to consider this Release (although he may choose voluntarily to sign
it earlier); (4) he has seven (7) days following the date he signs this Release
to revoke it by providing written notice of revocation to the Chairman of the
Company’s Board of Directors; and (5) this Release will not be effective until
the date upon which the revocation period has expired, which will be the eighth
calendar day after the date Executive signs it provided that he does not revoke
it and that the Company has signed this Release by such date (the “Effective
Date”).
Executive hereby represents that he has been paid all compensation owed and for
all hours worked, he has received all the leave and leave benefits and
protections for which he is eligible, pursuant to the Family and Medical Leave
Act, the California Family Rights Act, or otherwise, and he has not suffered any
on-the-job injury for which he has not already filed a workers’ compensation
claim.
2.    Company’s Release of Claims:
The Company hereby generally and completely releases Executive of and from any
and all claims, liabilities, and obligations, both known and unknown, arising
out of or in any way related to events, acts, conduct or omissions occurring at
any time prior to or at the time the Company signs this Release (the “Company
Released Claims”); provided, however, that this Release shall not extend to:
(1) any claims that may arise out of any events, acts, conduct or omissions
occurring after this Release is executed, including without limitation, any
claims for breach of the Agreement; (2) any claims arising at any time out of
Executive’s obligations to protect the Company’s proprietary information,
including without limitation, any claims arising from Executive’s obligations
under his Information and Inventions Agreement and his Patent, Copyright and
Nondisclosure Agreement, claims arising under the California Uniform Trade
Secrets Act, or common law claims arising from these obligations; or (3) any
claims arising from any actions by Executive which were intentional or amount to
gross negligence during his employment with the Company which were outside of
his authority as Chief Financial Officer or outside of the course and scope of
his employment (the “Company Excluded Claims”).
The Company hereby represents and warrants that, other than the Company Excluded
Claims, it is not aware of any claims it has or might have against Executive
that are not included in the Company Released Claims.
3.    Section 1542 Waiver:
THE PARTIES UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. The parties acknowledge that each has read and understands
Section 1542 of the California Civil Code which reads as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” The parties hereby expressly waive and relinquish all rights and
benefits under that section and any law or legal principle of similar effect in
any jurisdiction with respect to their respective release of claims herein,
including but not limited to their releases of unknown and unsuspected claims.
4.    Additional Agreements:
The parties hereby further agree as follows: (1) Executive agrees not to
disparage the Company, its parent, or its or their officers, directors,
employees, shareholders, affiliates and agents, in any manner likely to be
harmful to its or their business, business reputation, or personal reputation,
and the Company agrees not to, and agrees to instruct its executives,
representatives and members of its Board of Directors not to, disparage
Executive in any manner likely to be harmful to his business reputation or
personal reputation (although the parties may respond accurately and fully to
any question, inquiry or request for information as required by legal process);
(2) not to voluntarily (except in response to legal compulsion) assist any third
party in bringing or pursuing any proposed or pending litigation, arbitration,
administrative claim or other formal proceeding against the other party, or
against the Released Parties; and (3) to reasonably cooperate with the other
party, by voluntarily (without legal compulsion) providing accurate and complete
information, in connection with such other party’s actual or contemplated
defense, prosecution, or investigation of any claims or demands by or against
third parties, or other matters, arising from events, acts, or failures to act
that occurred during the period of Executive’s employment by the Company.
 










EXECUTIVE:


By:    
   JOHN DAHLDORF
Date:    




 
COMPANY:


By:    
Title:
Date:    






12.
 
 
 
 
 
 
 
 
 
 
508522 v6/RE